Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This action is in response to the filing with the office dated 06/22/2022. 
	Claims 1, 2, 4, 12, 14, 15 , 17 have been amended. Claims 1-23 are now pending in this office action.
Response to amendment

3.	Applicant’s arguments regarding claim objection regarding claim1 have been fully considered. As a result the claim objection has been withdrawn.
4.	Applicants arguments regarding specification objection have been fully considered and are persuasive. As a result the specification objection has been withdrawn.

5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive. However newly introduced reference Joshi; Venu Gopal (US 20210089534 A1) and Bernardin, James (US 20030191795 A1) teaches the amended limitations. Please see the rejection below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-7, 9, 10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1), Colrain, Carol L (US 20130066837 A1) in further view of Bernardin, James (US 20030191795 A1).

Regarding independent claim 1, Garden, Euan (US 20040249856 A1) teaches, a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: receiving data describing required maintenance details of the database (Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. [0030] Examples of such tasks are backup a file, defragment a hard disk, or rebuild a database (i.e., the tasks are maintenance details of the database). Tasks may be useful in the performance of maintenance on database systems or of operations related to objects (i.e., retrieving data/objects which require maintenance) while the system is being used. Examples of objects are a database, a table, a column, an index, a view, a trigger, a stored procedure, and a user program); 
generating commands from the data describing required maintenance details of the database; storing the commands (Paragraph [0029]  A user or program interface 210 allows either a user or a programmatic type interface to generate and enter 215 tasks into a storage area 220 (i.e., generating and storing the commands); 
grouping the commands stored …(Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. (…into a plurality of object groups by assigning a unique identification to all commands associated with the same object group is taught by Joshi et al);
acquiring all commands from the …object …; executing the commands … to perform database maintenance on a … database object (Paragraph [0039]  it would compare that command with command rules from the task and storage module 220 (i.e., acquiring all commands to perform the database maintenance on the database object by comparing the rules to the object). If the command and accompanying metadata from the XML payload corresponded to a stored rule, then the server agent would access the task data associated with the rule data in the storage module 220. The task data may indicate that a “midnight backup” task should be invoked. The task command generator 250 would assemble the task, place the appropriate constraints on the task as to what command, what parameters and when to execute the task and then deliver 260 the task to the SQL Server™ database management system 236 as a Transact-SQL command for system maintenance. (however Garden et al fails to explicitly teach first and second objects groups, combination of Garden et al  and Joshi el al teach, acquiring all commands from the different object, and executing the commands in parallel is taught by Bernardin et al)
Garden et al fails to explicitly teach, grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; assigning a first one of the object groups (“first object group”) to a first dedicated server process; assigning a second one of the object groups (“second object group”) to a second dedicated server process; acquiring all of the commands from the first object group; executing the commands from the first object group to perform database maintenance on a first database object; acquiring all of the commands from the second object group; and executing the commands from the second object group to perform database maintenance on a second database object in parallel with the commands from the second object group.
Joshi; Venu Gopal (US 20210089534 A1) teaches, grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the tasks/commands into plurality of groups associated with unique identification such as task1, task2…. having common characteristics). Also see Paragraph [0062]);
acquiring all of the commands from the first object group; acquiring all of the commands from the second object group (Paragraph [0062] each Workload Definition includes one or more Control Groups, such as control groups 653a-653n within Workload Definition 651n; and each control group may engage one or more Tasks, such as Tasks 655a-655d within Control Group 653a. The lowest priority level, Timeshare level 670, including Workload Definitions 671a-671n, is structured similarly to the Tactical and SLG Tier levels (i.e., assigning each control group to a task).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. There is a need for a mechanism that can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Garden et al and Joshi et al fails to explicitly teach,  assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process; executing the commands… in parallel ...
Colrain, Carol L (US 20130066837 A1) teaches, assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process (Paragraph [0110] Upon connecting to the cluster, a unique signature (i.e., a locator) is generated for an associated session and recorded on a handle as part of the connection (i.e., connecting different cluster/object group to different server process for a client/user. Examiner interprets “A server process that handles the connection to the database on behalf of the client program/process”). In an embodiment, the signature comprises a service identifier, a node identifier, and database unique name, and an instance identifier, each of which is associated with the session). [0009] Servers, such as mid-tier servers, provide database instance connections to applications that request information from a database. A mid-tier server is a server that provides access to one or more database servers, distributes work to one or more database servers, or manages connections to one or more database servers (i.e., mid-tier servers can have multiple connections running parallelly, which is different object groups can be assigned different server process). [0012] Mid-tier servers often maintain connection pools, which include connections to database instances). [0013] the mid-tier server assigns a logical connection to an application that is requesting access to the database. The logical connection is mapped, directly or indirectly, to one of a plurality of physical connections (i.e., assigning different groups different server process).
Colrain et al also teaches, storing the commands (Paragraph [0065] The process described herein includes storing commands to be sent or already sent for execution against a database);
grouping the commands stored … (Paragraph [0038] Determining whether or not the commands satisfy the criteria may be performed on each command individually as the command is sent, on a request that includes several commands, or on some other grouping of commands. Also see [0035] the process includes: storing a particular set of commands that, if executed, could otherwise start or complete a transaction, for example, by committing changes to the database, or storing a particular set of commands that, if executed, could otherwise change the state of the database. In the example, the process may include evaluating each command on a command-by-command basis or searching the set of commands for any commands in the particular set of commands).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al by providing, assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process, as taught by Colrain et al (Paragraph [0009]-[0013], [0110]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, Multiple database commands may be sent from a database client to the database instance in a single request to perform work. clients generally use database connections to submit requests less frequently when multiple commands are allowed to be submitted on the requests that use the database connections, as taught by Colrain et al (Paragraph [0008]).
Garden et al, Joshi et al and Colrain et al fails to explicitly teach, executing the commands… in parallel ...
Bernardin, James (US 20030191795 A1) teaches,  and executing the commands from the second object group to perform database maintenance on a second database object in parallel with the commands from the second object group (Paragraphs [0095]-[0100] LiveCluster supports a simple but powerful model for distributed parallel processing. The basic configuration incorporates three major components--Drivers, Servers, and Engines. Generally speaking, the LiveCluster model (i.e., executing the different commands/jobs from different object groups/tasks in parallel based on the unique identifier for the job identifier as taught in paragraph [0057). Examiner equates commands to jobs and object groups to tasks).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al by executing the commands from the second object group to perform database maintenance on a second database object in parallel with the commands from the second object group, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).

Regarding dependent claim 2, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 1. 
Bernardin et al further teaches, further comprising the steps of: prior to execution storing the commands from the first and second object groups at an intermediary command or message queue (Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and object groups are equated to object groups)). 

Regarding dependent claim 3, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 1. 
Joshi et al further teaches, wherein the commands from the first and second object groups are grouped into the plurality of object groups based on the object they are associated with (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the tasks/commands into plurality of groups associated with unique identification such as task1, task2…. having common characteristics). Also see Paragraph [0062]).

Regarding dependent claim 4, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 1. 
Joshi et al further teaches, wherein each of the object groups reflects a grouping of messages or commands grouped together by way of both message cohesion, and further comprising the step of: tying each object to an internal table that tracks a processing identification and a total message count (Paragraph [0512] the number of Tasks that have been submitted is equal to the total Task count for the Job, and the Broker begins monitoring the number of Tasks that have completed. When the ratio of completed Tasks to the total exceeds the Strategy Effective Percent, the rescheduling strategies begin operating (i.e., monitoring the total number of commands/tasks executed for the job). Also see Paragraph [0069))

Regarding dependent claim 5, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1. 
Colrain et al further teaches,  further comprising the step of: running the first and second dedicated server processes simultaneously and in parallel so as to create separate logical channels for database maintenance (Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. The connection may refer to either a physical mechanism, such as a physical port, or a logical configuration, or both. There may be a one-to-one mapping of logical connections (i.e., database sessions) to physical connections (i.e., multiple server processes having logical connections in parallel). 

Regarding dependent claim 6, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1. 
Colrain et al further teaches, wherein the first and second dedicated server processes are simultaneous procedure instances or server process ID (SPID) executions (Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. The connection may refer to either a physical mechanism, such as a physical port, or a logical configuration, or both. There may be a one-to-one mapping of logical connections (i.e., database sessions) to physical connections (i.e., multiple server processes executing the requests simultaneously). 
  
Regarding dependent claim 7, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1. 
Colrain et al further teaches, further comprising the step of: organizing the commands into logical channels by assigning them to separate object groups and connecting them to separate dedicated server processes (Paragraph [0038] Determining whether or not the commands satisfy the criteria may be performed on each command individually as the command is sent, on a request that includes several commands, or on some other grouping of commands (grouping/organizing the commands based on the criteria). Also see [0035] the process includes: storing a particular set of commands that, if executed, could otherwise start or complete a transaction, for example, by committing changes to the database, or storing a particular set of commands that, if executed, could otherwise change the state of the database. In the example, the process may include evaluating each command on a command-by-command basis or searching the set of commands for any commands in the particular set of commands).  (Paragraph [0055]  the driver maintains a history of commands and application-visible results for opened requests (i.e., storing the commands from the first and second object groups at an intermediary command or message queue, which is a mid-tier server/intermediary server provides database instance connections to applications that request information from a database) and purges the history of commands and application-visible results for closed requests. Also see Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. The connection may refer to either a physical mechanism, such as a physical port, or a logical configuration, or both. There may be a one-to-one mapping of logical connections (i.e., database sessions) to physical connections (i.e., multiple server processes having logical connections in parallel)).

Regarding dependent claim 9, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1.
Colrain et al further teaches, further comprising the step of: releasing the first and second dedicated server processes when all commands associated with each dedicated server process is completed (Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. As work completes, connections are returned to the connection pool and are available for subsequent applications to borrow from the pool (i.e., releasing the first and second dedicated server processes after the completion of work).  

Regarding dependent claim 10, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, the method of claim 1. 
Colrain et al further teaches, assigning each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database (Paragraph [0009] Servers, such as mid-tier servers, provide database instance connections to applications that request information from a database. A mid-tier server is a server that provides access to one or more database servers, distributes work to one or more database servers, or manages connections to one or more database servers (i.e., mid-tier servers can have multiple connections running parallelly, which is different object groups can be assigned different server process). [0012] Mid-tier servers often maintain connection pools, which include connections to database instances). [0013] the mid-tier server assigns a logical connection to an application that is requesting access to the database. The logical connection is mapped, directly or indirectly, to one of a plurality of physical connections (i.e., assigning different groups different server process (however Garden et al teaches executing commands for maintaining the database. Therefore combination of Colrain with Garden et al teaches entire claim  limitation).  

Regarding independent claim 12, Garden, Euan (US 20040249856 A1) teaches, a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: receiving data describing required maintenance details of the database Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. [0030] Examples of such tasks are backup a file, defragment a hard disk, or rebuild a database (i.e., the tasks are maintenance details of the database). Tasks may be useful in the performance of maintenance on database systems or of operations related to objects (i.e., retrieving data/objects which require maintenance) while the system is being used. Examples of objects are a database, a table, a column, an index, a view, a trigger, a stored procedure, and a user program); 
generating commands from the data describing required maintenance details of the database; storing the commands …  (Paragraph [0029]  A user or program interface 210 allows either a user or a programmatic type interface to generate and enter 215 tasks into a storage area 220 (i.e., generating and storing the commands); 
grouping the commands stored …(Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. (…at the intermediary command or message queue (is taught by Colrain et al) into a plurality of object groups by assigning a unique identification to all commands associated with the same object group (is taught by Joshi et al);
acquiring all commands from the … object …; executing the commands … to perform database maintenance on the database (Paragraph [0039]  it would compare that command with command rules from the task and storage module 220 (i.e., acquiring all commands to perform the database maintenance on the database object by comparing the rules to the object). If the command and accompanying metadata from the XML payload corresponded to a stored rule, then the server agent would access the task data associated with the rule data in the storage module 220. The task data may indicate that a “midnight backup” task should be invoked. The task command generator 250 would assemble the task, place the appropriate constraints on the task as to what command, what parameters and when to execute the task and then deliver 260 the task to the SQL Server™ database management system 236 as a Transact-SQL command for system maintenance (i.e., );
Garden et al fails to explicitly teach, storing the commands at an intermediary command or message queue prior to execution; grouping the commands stored at the intermediary command or message queue into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups; assigning each of the plurality of object groups to a different one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database; acquiring all of the commands from the plurality of object groups; executing the commands from the plurality of object groups in separate, parallel, fashion to perform database maintenance on the database.
Joshi; Venu Gopal (US 20210089534 A1) teaches, grouping the commands stored at the intermediary command or message queue into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the tasks/commands into plurality of groups associated with unique identification such as task1, task2…. Having common characteristics). Also see Paragraph [0062]);
acquiring all of the commands from the plurality of object groups (Paragraph [0062] each Workload Definition includes one or more Control Groups, such as control groups 653a-653n within Workload Definition 651n; and each control group may engage one or more Tasks, such as Tasks 655a-655d within Control Group 653a. The lowest priority level, Timeshare level 670, including Workload Definitions 671a-671n, is structured similarly to the Tactical and SLG Tier levels (i.e., assigning each control group to a task) .
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. There is a need for a mechanism that can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Garden et al and Joshi et al fails to explicitly teach,  storing the commands at an intermediary command or message queue prior to execution; assigning each of the plurality of object groups to a different one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database; executing the commands… in parallel ...
Colrain, Carol L (US 20130066837 A1) teaches, assigning each of the plurality of object groups to a different one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database (Paragraph [0110] Upon connecting to the cluster, a unique signature (i.e., a locator) is generated for an associated session and recorded on a handle as part of the connection (i.e., connecting different cluster/object group to different server process for a client/user. Examiner interprets “A server process that handles the connection to the database on behalf of the client program/process”). In an embodiment, the signature comprises a service identifier, a node identifier, and database unique name, and an instance identifier, each of which is associated with the session). [0009] Servers, such as mid-tier servers, provide database instance connections to applications that request information from a database. A mid-tier server is a server that provides access to one or more database servers, distributes work to one or more database servers, or manages connections to one or more database servers (i.e., mid-tier servers can have multiple connections running parallelly, which is different object groups can be assigned different server process). [0012] Mid-tier servers often maintain connection pools, which include connections to database instances). [0013] the mid-tier server assigns a logical connection to an application that is requesting access to the database. The logical connection is mapped, directly or indirectly, to one of a plurality of physical connections (i.e., assigning different groups different server process).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al by providing, assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process, as taught by Colrain et al (Paragraph [0009]-[0013], [0110]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, Multiple database commands may be sent from a database client to the database instance in a single request to perform work. clients generally use database connections to submit requests less frequently when multiple commands are allowed to be submitted on the requests that use the database connections, as taught by Colrain et al (Paragraph [0008]).
Garden et al, Joshi et al and Colrain et al fails to explicitly teach, storing the commands at an intermediary command or message queue prior to execution; executing the commands… in parallel ...
Bernardin, James (US 20030191795 A1) teaches, storing the commands at an intermediary command or message queue prior to execution; (Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and object groups are equated to object groups)). 
executing the commands from the plurality of object groups in separate, parallel, fashion to perform database maintenance on the database (Paragraphs [0095]-[0100] LiveCluster supports a simple but powerful model for distributed parallel processing. The basic configuration incorporates three major components--Drivers, Servers, and Engines. Generally speaking, the LiveCluster model (i.e., executing the different commands/jobs from different object groups/tasks in parallel based on the unique identifier for the job identifier as taught in paragraph [0057). Examiner equates commands to jobs and object groups to tasks).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al by executing the commands from the second object group to perform database maintenance on a second database object in parallel with the commands from the second object group, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).

Regarding independent claim 14, Garden, Euan (US 20040249856 A1) teaches, a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: receiving data describing required maintenance details of the database (Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. [0030] Examples of such tasks are backup a file, defragment a hard disk, or rebuild a database (i.e., the tasks are maintenance details of the database). Tasks may be useful in the performance of maintenance on database systems or of operations related to objects (i.e., retrieving data/objects which require maintenance) while the system is being used. Examples of objects are a database, a table, a column, an index, a view, a trigger, a stored procedure, and a user program); 
generating commands from the data describing required maintenance details of the database; Page 5 of 15App. No. 17/170,981storing the commands (Paragraph [0029]  A user or program interface 210 allows either a user or a programmatic type interface to generate and enter 215 tasks into a storage area 220 (i.e., generating and storing the commands); 
acquiring all of the commands from the … object group; executing the commands … to perform database maintenance on a second database object .. (Paragraph [0039]  it would compare that command with command rules from the task and storage module 220 (i.e., acquiring all commands to perform the database maintenance on the database object by comparing the rules to the object). If the command and accompanying metadata from the XML payload corresponded to a stored rule, then the server agent would access the task data associated with the rule data in the storage module 220. The task data may indicate that a “midnight backup” task should be invoked. The task command generator 250 would assemble the task, place the appropriate constraints on the task as to what command, what parameters and when to execute the task and then deliver 260 the task to the SQL Server™ database management system 236 as a Transact-SQL command for system maintenance. (however Garden et al fails to explicitly teach first and second objects groups, combination of Garden et al  and Joshi el al teach, acquiring all commands from the different object, and executing the commands in parallel is taught by Bernardin et al)
Garden et al fails to explicitly teach, grouping the commands into a plurality of object groups by assigning a unique identification to all of the commands associated with a same one of the object groups; assigning a first one of the object groups (“first object group”) to a first dedicated server process; assigning a second one of the object groups (“second object group”) to a second dedicated server process; acquiring all of the commands from the first object group; executing the commands from the first object group to perform database maintenance on a first database object; acquiring all of the commands from the second object group; executing the commands from the second object group to perform database maintenance on a second database object in parallel with the commands from the second object group; wherein the first and the second dedicated server processes are run simultaneously and in parallel so as to create separate logical channels for the database maintenance.
Joshi; Venu Gopal (US 20210089534 A1) teaches, grouping the commands into a plurality of object groups by assigning a unique identification to all of the commands associated with a same one of the object groups  (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the tasks/commands into plurality of groups associated with unique identification such as task1, task2…. having common characteristics). Also see Paragraph [0062]);
acquiring all of the commands from the first object group; acquiring all of the commands from the second object group  (Paragraph [0062] each Workload Definition includes one or more Control Groups, such as control groups 653a-653n within Workload Definition 651n; and each control group may engage one or more Tasks, such as Tasks 655a-655d within Control Group 653a. The lowest priority level, Timeshare level 670, including Workload Definitions 671a-671n, is structured similarly to the Tactical and SLG Tier levels (i.e., assigning each control group to a task).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. There is a need for a mechanism that can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Garden et al and Joshi et al fails to explicitly teach, assigning a first one of the object groups (“first object group”) to a first dedicated server process; assigning a second one of the object groups (“second object group”) to a second dedicated server process; executing the commands… in parallel ...
Colrain, Carol L (US 20130066837 A1) teaches, assigning a first one of the object groups (“first object group”) to a first dedicated server process; assigning a second one of the object groups (“second object group”) to a second dedicated server process  (Paragraph [0110] Upon connecting to the cluster, a unique signature (i.e., a locator) is generated for an associated session and recorded on a handle as part of the connection (i.e., connecting different cluster/object group to different server process for a client/user. Examiner interprets “A server process that handles the connection to the database on behalf of the client program/process”). In an embodiment, the signature comprises a service identifier, a node identifier, and database unique name, and an instance identifier, each of which is associated with the session). [0009] Servers, such as mid-tier servers, provide database instance connections to applications that request information from a database. A mid-tier server is a server that provides access to one or more database servers, distributes work to one or more database servers, or manages connections to one or more database servers (i.e., mid-tier servers can have multiple connections running parallelly, which is different object groups can be assigned different server process). [0012] Mid-tier servers often maintain connection pools, which include connections to database instances). [0013] the mid-tier server assigns a logical connection to an application that is requesting access to the database. The logical connection is mapped, directly or indirectly, to one of a plurality of physical connections (i.e., assigning different groups different server process).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al by providing, assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process, as taught by Colrain et al (Paragraph [0009]-[0013], [0110]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, Multiple database commands may be sent from a database client to the database instance in a single request to perform work. clients generally use database connections to submit requests less frequently when multiple commands are allowed to be submitted on the requests that use the database connections, as taught by Colrain et al (Paragraph [0008]).
Garden et al, Joshi et al and Colrain et al fails to explicitly teach, executing the commands… in parallel ...
Bernardin, James (US 20030191795 A1) teaches, Paragraphs [0095]-[0100] LiveCluster supports a simple but powerful model for distributed parallel processing. The basic configuration incorporates three major components--Drivers, Servers, and Engines. Generally speaking, the LiveCluster model (i.e., executing the different commands/jobs from different object groups/tasks in parallel based on the unique identifier for the job identifier as taught in paragraph [0057). Examiner equates commands to jobs and object groups to tasks).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al by executing the commands from the second object group to perform database maintenance on a second database object in parallel with the commands from the second object group, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).

Regarding dependent claim 15, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 14.
Bernardin et al further teaches, further comprising the steps of: storing the commands at an intermediary command or message queue(Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and object groups are equated to object groups)). 

Regarding dependent claim 16, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 15. 
Joshi et al further teaches, wherein the commands stored at the intermediary command or message queue are grouped together into the plurality of object groups based on the object they are associated with (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the tasks/commands into plurality of groups associated with unique identification such as task1, task2…. having common characteristics). Also see Paragraph [0062]).

Regarding dependent claim 17, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 14. 	
Joshi et al further teaches, wherein each of the object groups reflects a grouping of messages or commands grouped together by way of both message cohesion, and further comprising the step of: tying each object to an internal table that tracks a processing identification and a total message count (Paragraph [0512] the number of Tasks that have been submitted is equal to the total Task count for the Job, and the Broker begins monitoring the number of Tasks that have completed. When the ratio of completed Tasks to the total exceeds the Strategy Effective Percent, the rescheduling strategies begin operating (i.e., monitoring the total number of commands/tasks executed for the job). Also see Paragraph [0069))

7.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1), Colrain, Carol L (US 20130066837 A1), Bernardin, James (US 20030191795 A1) in further view of Goldbach, Christian (US 20120158945 A1).

Regarding dependent claim 8, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 2. 
Garden et al, Joshi et al, Colrain et al and Bernardin fails to explicitly teach, further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue.  
Goldbach, Christian (US 20120158945 A1) teaches, further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue (Paragraph [0032]  instead of specifying a predetermined list of server instances 304 in a logon group, a dynamic logon group can specify only the maximum number of server instances to be used for a defined set of requests, or alternatively a minimum number of server instances, both a maximum and a minimum, a target range, or the like. At runtime, the load balancer 102 can determine which specific server instances 304 to actually include in the logon group based on the current loads on the software delivery architecture 300. In one example, the server instances 304 for each logon group can be chosen from the set of all available server instances 304 (i.e., number of server instances can be altered based on the load on the server/message queue).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al, Colrain et al and Bernardin, by providing further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue as taught by Goldbach et al (Paragraphs [0031], [0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, overall resource use optimization can be maximized by basing the assignment of requests to server instances via the load balance as taught by Goldbach et al (Paragraph [0031]).

Regarding dependent claim 20, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 14. 
Garden et al, Joshi et al, Colrain et al and Bernardin fails to explicitly teach, further comprising the step of: dynamically setting a number of processes devoted to maintenance by setting the number of object groups or dedicated server processes that can run at a time.  
Goldbach, Christian (US 20120158945 A1) teaches, further comprising the step of: dynamically setting a number of processes devoted to maintenance by setting the number of object groups or dedicated server processes that can run at a time (Paragraph [0031]  Instead of assigning one or more fixed server instances to a static logon group, for example as shown in FIG. 2, the server specification in a dynamic logon group can be dynamic and can specify abstract attributes of a logon group. As an illustrative, non-limiting example, these abstract attributes can include one or more of a maximum number of server instances to be dedicated to requests by users of tenants in the logon group, a reference (static) logon group containing the candidate server instances to be assigned to the dynamic logon group, and the like. [0032]  instead of specifying a predetermined list of server instances 304 in a logon group, a dynamic logon group can specify only the maximum number of server instances to be used for a defined set of requests, or alternatively a minimum number of server instances, both a maximum and a minimum, a target range, or the like. At runtime, the load balancer 102 can determine which specific server instances 304 to actually include in the logon group based on the current loads on the software delivery architecture 300. In one example, the server instances 304 for each logon group can be chosen from the set of all available server instances 304 (i.e., number of server instances can be altered based on the load on the server/message queue).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al, Colrain et al and Bernardin et al by providing further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue as taught by Goldbach et al (Paragraphs [0031], [0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, overall resource use optimization can be maximized by basing the assignment of requests to server instances via the load balance as taught by Goldbach et al (Paragraph [0031]).

8.	Claims 11, 13, 18,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1), Colrain, Carol L (US 20130066837 A1), Bernardin, James (US 20030191795 A1) in further view of Lee, Jong (US 20180173779 A1).

Regarding dependent claim 11, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 2. 
Garden et al teaches, … maintenance of the database…
Garden et al, Joshi et al, Colrain et al and Bernardin et al and Colrain et al fails to explicitly teach, further comprising the step of: suspending … of the database midstream by preventing queue command processing.  
Lee, Jong (US 20180173779 A1) teaches, further comprising the step of: suspending … of the database midstream by preventing queue command processing (Paragraph [0032] the suspend-and-resume process may include suspending and resuming the connection between the primary and secondary organizations. By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved (i.e., preventing the queue command processing).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al and Colrain et al by providing further comprising the step of: suspending … of the database midstream by preventing queue command processing, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented.

Regarding dependent claim 12, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, the method of claim 12. 
Garden et al teaches, … maintenance of the database…
Garden et al, Joshi et al, Colrain et al and Bernardin fails to explicitly teach, further comprising the step of: suspending … of the database midstream by preventing queue command processing.  
Lee, Jong (US 20180173779 A1) teaches, further comprising the step of: suspending … of the database midstream by preventing queue command processing (Paragraph [0032] the suspend-and-resume process may include suspending and resuming the connection between the primary and secondary organizations. By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved (i.e., preventing the queue command processing).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al and Colrain et al and Bernardin by providing further comprising the step of: suspending … of the database midstream by preventing queue command processing, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented.

Regarding dependent claim 18, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, teach, the method of claim 15. 
Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, fails to explicitly teach, further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing.  
Lee, Jong (US 20180173779 A1) teaches, further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing (Paragraph [0032] the suspend-and-resume process may include suspending and resuming the connection between the primary and secondary organizations. By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved (i.e., preventing the queue command processing).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al, Colrain et al and Bernardin et al by providing further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented.

Regarding dependent claim 21, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, teach, the method of claim 15. 
Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, fails to explicitly teach, further comprising the step of: recycling commands or messages that were cleared out from the intermediary command or message queue without being executed.
Lee, Jong (US 20180173779 A1) teaches, further comprising the step of: recycling commands or messages that were cleared out from the intermediary command or message queue without being executed (Paragraph [0032] the suspend-and-resume process may include suspending and resuming the connection between the primary and secondary organizations. [0068] The primary organization may then update the connection state to Resumed upon ascertaining that the connection between the organizations has been re-established. The primary organization may resume data synchronization and processing of the event queue upon updating the connection state to Resumed (i.e., once the connection is resumed the commands that are in queue/not executed are processed/executed))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al and Colrain et al by providing further comprising the step of: recycling commands or messages that were cleared out from the intermediary command or message queue without being executed, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented. 

Regarding dependent claim 22, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, teach, the method of claim 18. 
Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, fails to explicitly teach, further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue;24Via EFS-WebDate of Deposit: 02/09/2021 executing the unexecuted messages or commands to complete database maintenance.
Lee, Jong (US 20180173779 A1) teaches, further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue;24Via EFS-WebDate of Deposit: 02/09/2021 executing the unexecuted messages or commands to complete database maintenance.
Lee, Jong (US 20180173779 A1) teaches, further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue (Paragraph [0051] As shown in FIG. 4, processing of the queue may be suspended at 404. Processing may be suspended in response to a manual command submitted via a UI. Alternatively, processing may be suspended automatically (i.e., the processing is suspended, that is processing of the messages is paused. Therefore the messages or commands are still in the queue));
reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue; acquiring the unexecuted messages or command in the intermediary queue;24Via EFS-WebDate of Deposit: 02/09/2021 executing the unexecuted messages or commands to complete database maintenance (Paragraph [0032] the suspend-and-resume process may include suspending and resuming (i.e., resuming is reactivating) the connection between the primary and secondary organizations. [0068] The primary organization may then update the connection state to Resumed upon ascertaining that the connection between the organizations has been re-established. The primary organization may resume data synchronization and processing of the event queue upon updating the connection state to Resumed (i.e., once the connection is resumed the commands that are in queue/not executed are processed/executed))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al and Colrain et al by providing further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue;24Via EFS-WebDate of Deposit: 02/09/2021 executing the unexecuted messages or commands to complete database maintenance, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented. 

Regarding dependent claim 23, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, teach, the method of claim 2. 
Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, fails to explicitly teach, further comprising the steps of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing; maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue; executing the unexecuted messages or commands to complete database maintenance.
Lee, Jong (US 20180173779 A1) teaches, further comprising the steps of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing (Paragraph [0032] the suspend-and-resume process may include suspending and resuming the connection between the primary and secondary organizations. By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved (i.e., preventing the queue command processing);
maintaining any unexecuted messages or commands in the intermediary command or message queue (Paragraph [0051] As shown in FIG. 4, processing of the queue may be suspended at 404. Processing may be suspended in response to a manual command submitted via a UI. Alternatively, processing may be suspended automatically (i.e., the processing is suspended, that is processing of the messages is paused. Therefore the messages or commands are still in the queue));
reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue; executing the unexecuted messages or commands to complete database maintenance (Paragraph [0032] the suspend-and-resume process may include suspending and resuming (i.e., resuming is reactivating) the connection between the primary and secondary organizations. [0068] The primary organization may then update the connection state to Resumed upon ascertaining that the connection between the organizations has been re-established. The primary organization may resume data synchronization and processing of the event queue upon updating the connection state to Resumed (i.e., once the connection is resumed the commands that are in queue/not executed are processed/executed))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al and Colrain et al by providing further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue;24Via EFS-WebDate of Deposit: 02/09/2021 executing the unexecuted messages or commands to complete database maintenance, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented. 

9.	Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1), Colrain, Carol L (US 20130066837 A1), Bernardin, James (US 20030191795 A1), Pulaski; James C. (US 20190065533 A1) and in further view of Lee, Jong (US 20180173779 A1).

Regarding dependent claim 19, Garden et al, Joshi et al, Colrain et al and Bernardin et al teach, the method of claim 18. 
Garden et al, Joshi et al, Colrain et al and Bernardin et al fails to explicitly teach, further comprising the step of: setting at least one window of time for database maintenance by starting and … maintenance at a predetermined period of time.
Pulaski; James C. (US 20190065533 A1) teaches, further comprising the step of: setting at least one window of time for database maintenance by starting …maintenance at a predetermined period of time (Paragraph [0017] The database maintenance scheduling module is further configured to determine, based on the information, a period of time for conducting maintenance on at least one of a database, a database table or a view (i.e., setting a window of time for maintenance). (…suspending… is taught by Lee et al).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al and Colrain et al by providing further comprising the step of: setting at least one window of time for database maintenance by starting …maintenance at a predetermined period of time, as taught by Pulaski et al (Paragraph [0017]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so would help identify, when delays result from database maintenance or some unforeseen event, the database impact tables may be accessed to determine which batch processing tasks are associated with the databases, so that predetermined entities associated with the batch processing tasks can be alerted of the delay and information associated with the delay (e.g., which databases have completed maintenance, which databases have yet to be maintained, and the estimated time for completion of the yet-to-be maintained databases as taught by Pulaski et al (Paragraph [0010]).
Garden et al, Joshi et al, Colrain et al, Bernardin et al and Pulaski; fails to explicitly teach, … suspending …
Lee, Jong (US 20180173779 A1) teaches, …database…. suspending … (Paragraph [0032] the suspend-and-resume process may include suspending and resuming the connection between the primary and secondary organizations. By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved (i.e., the database maintenance is suspended based on the connection).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al, Colrain et al and Garden et al by providing …database…. suspending …, as taught by Lee et al (Paragraph[0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, By suspending the connection, resources consumed during additional processes such as the publish-and-subscribe process may also be conserved as taught by Lee et al (Paragraph[0054]) and the connection is not terminated and the queue command processing is prevented.

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164